                     Case 1:19-cr-00401-VSB Document 18 Filed 01/14/20 Page 1 of 1
                                                     U.S. Department of Justice
            [Type text]
                                                                  United States Attorney
                                                                  Southern District of New York

                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew’s Plaza
                                                                  New York, New York 10007


                                                                  January 14, 2020

            The Honorable Vernon S. Broderick
            United States District Judge
            Southern District of New York
            United States Courthouse
            40 Foley Square, Ctrm 518
            New York, NY 10007

                    Re:     United States v. Jonathan Schweitzer, 19 Cr. 401 (VSB)

            Dear Judge Broderick:

                   The Government writes to respectfully request an adjournment of the next status
            conference in the above-captioned case, currently scheduled for January 17, 2020, for 30 days, or
            any date thereafter that is convenient for the Court. The defendant has submitted a mitigation
            package to the Government and the Government is reviewing and considering that application.
            The Government anticipates that it will be in a position to make a decision on the defendant’s
            application within the next 30 days. The Government consulted with defense counsel for each
            defendant, who consent to the adjournment.

                    Accordingly, the Government respectfully requests that time be excluded under the Speedy
            Trial Act between January 17, 2020 through the next scheduled conference, because the “ends of
            justice served by the granting of such continuance outweigh the best interests of the public and the
            defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
            counsel for each defendant, who do not object to the exclusion of time.

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney
                     1/16/2020
The status conference scheduled for January 17, 2020
is hereby adjourned to February 20, 2020 at 11:00
a.m. The adjournment is necessary to permit the         by: _/s/Elizabeth A. Espinosa _____
                                                            Elizabeth A. Espinosa
parties time to continue discussing a pretrial
                                                            Assistant United States Attorney
disposition of this matter. The Court finds that the        (212) 637-2216
ends of justice served by granting a continuance
outweigh the best interests of the public and the
defendant in a speedy trial. Accordingly, it is further
ordered that the time between January 16, 2020 and
February 20, 2020 is hereby excluded under the
Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), in the
interest of justice.
